DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a neutron detector capable of detecting neutrons having traveled through an inspection object among neutrons emitted from the neutron radiation source claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a mobile object claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a neutron detector capable of detecting neutrons that have penetrated the inspection object claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11a and 11b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NON-DESTRUCTIVE INSPECTION SYSTEM COMPRISING NEUTRON RADIATION SOURCE AND NEUTRON RADIATION METHOD.
The disclosure is objected to because of the following informalities:  
Paragraph [0026], line 7, --concrete-- should be inserted before “deck 6a”.
Paragraph [0031], line 2, --N-- should be inserted after “neutrons”.
Paragraph [0031], line 3, --N-- should be inserted after “neutrons”.
Paragraph [0031], line 5, --N-- should be inserted after “the neutrons”.
Paragraph [0032], line 3, --N-- should be inserted after “the neutrons”.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A non-destructive inspection system comprising: 
a neutron radiation source capable of emitting neutrons; and 
a neutron detector capable of detecting neutrons having traveled through an inspection object among neutrons emitted from the neutron radiation source, 
the neutron radiation source including: 
a linear accelerator capable of emitting accelerated charged particles 
a first magnet section including magnets facing each other, the magnets being capable of deflecting the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator; and 
a target section capable of producing neutrons by being irradiated with the accelerated charged particles that have passed through the first magnet section.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the linear accelerator is capable of emitting a proton beam having a flat cross section, the proton beam being the accelerated charged particles, and 
a direction in which the magnets of the first magnet section face each other corresponds to a minor axis direction of the flat cross section (a previously recited limitation) of the emitted proton beam .
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the magnets of the first magnet section [[are]] comprise electromagnets, and 
a change in an .
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
changing a distance between the magnets of the first magnet section facing each other can trigger a change in a magnetic flux density between the magnets.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follow:
5. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the magnets of the first magnet section are turnable around an axis being [[a]] the direction of emission of the accelerated charged particles (a previously recited limitation in claim 1).
Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the neutron radiation source further includes a second magnet section, and 
the second magnet section includes magnets facing each other in a direction orthogonal to a direction in which the [[two]] magnets of the first magnet section face each other (a rejection under 35 U.S.C. 112(b)).
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The non-destructive inspection system of claim 6, wherein:
the second magnet section is capable of changing a magnetic flux density between the magnets of the second magnet section facing each other.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the neutron radiation source is mounted on a mobile object, and 
the direction of emission of the accelerated charged particles emitted from the linear accelerator (a previously recited limitation in claim 1) is substantially parallel to a direction of movement of the mobile object.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the neutron detector is capable of detecting neutrons back-scattered inside the inspection object.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The non-destructive inspection system of claim 1, wherein:
the neutron detector is capable of detecting neutrons that have penetrated the inspection object.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The non-destructive inspection system of claim [[1]] 1, further comprising: 
an analyzer configured to analyze an inside of the inspection object based on information on the neutrons detected by the neutron detector.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) A neutron radiation source comprising: 
a linear accelerator capable of emitting accelerated charged particles 
a first magnet section including magnets facing each other, the magnets being capable of deflecting the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator; and 
a target section capable of producing neutrons by being irradiated with the accelerated charged particles that have passed through the first magnet section.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) A neutron radiation method comprising: 
emitting accelerated charged particles 
allowing a first magnet section, including magnets facing each [[other]] other, to deflect the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator; and 
allowing a target section to produce neutrons by being irradiated with the accelerated charged particles that have passed through the first magnet section.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an analyzer in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “a neutron detector capable of detecting neutrons having traveled through an inspection object among neutrons emitted from the neutron radiation source” in lines 3-4.  However, the specification does not describe how the neutron detector is capable of detecting neutrons that have penetrated the inspection object when the detection object comprises a bridge.
Claim 10 recites a limitation “the neutron detector is capable of detecting neutrons that have penetrated the inspection object” in lines 3-4.  However, the specification does not describe how the neutron detector is capable of detecting neutrons that have penetrated the inspection object when the detection object comprises a bridge.
Claim 11 recites a limitation “an analyzer configured to analyze an inside of the inspection object based on information on the neutrons detected by the neutron detector” in lines 3-4.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6-8, and 11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a method step of “changing electric current energizing the electromagnets can trigger a change in a magnetic flux density between the magnets” in lines 4-5, which renders the claim indefinite.  It is unclear whether the method step sets forth an additional structural limitation.
Claim 6 recites a limitation “the two magnets” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 8 recites a passive limitation “a mobile object” in line 3, which renders the claim indefinite.  It is unclear whether the non-destructive inspection system further comprises a mobile object.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.

Claim limitation “an analyzer configured to analyze an inside of the inspection object based on information on the neutrons detected by the neutron detector” of claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 8 fail to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U. S. Patent No. 10,098,218 B2) in view of Vladimir Kashikhin.
With respect to claim 1, Yamamoto et al. disclosed a non-destructive inspection system that comprises: 
a neutron radiation source capable of emitting neutrons; and 
a neutron detector (22) capable of detecting neutrons having traveled through an inspection object among neutrons emitted from the neutron radiation source, 
the neutron radiation source including: 
a linear accelerator (100) capable of emitting accelerated charged particles; and 
a target section (20) capable of producing neutrons by being irradiated with the accelerated charged particles (column 5, line 56 - column 6, line 57).
However, Yamamoto et al. did not disclose that the neutron radiation source further includes:
a first magnet section including magnets facing each other, the magnets being capable of deflecting the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator.
Vladimir Kashikhin disclosed a linear accelerator that comprises:
a first magnet section (a magnetic dipole, a magnetic quadrupole, etc.) including magnets facing each other, the magnets being capable of deflecting an accelerated charged particles (protons) in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator (page 10 and 13-33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first magnet section including magnets facing each other, the magnets being capable of deflecting the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator, since the accelerated charged particles must be confined and guided to a predetermined location and/or a target.
With respect to claim 2, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 1, wherein:
the linear accelerator is capable of emitting a proton beam having a flat cross section, the proton beam being the accelerated charged particles (Vladimir Kashikhin: page 10), and 
a direction in which the magnets (a magnetic dipole or a magnetic quadrupole) of the first magnet section face each other corresponds to a minor axis direction of the flat cross section of the emitted proton beam emitted (Vladimir Kashikhin: pages 13-33).
With respect to claim 3, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 1, wherein:
the magnets of the first magnet section comprise electromagnets (Vladimir Kashikhin: pages 13-33), and 
a change in an Page 3 of 6electric current energizing the electromagnets can trigger a change in a magnetic flux density between the magnets (Vladimir Kashikhin: pages 13-33).
With respect to claim 4, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 1, wherein:
changing a distance (d) between the magnets of the first magnet section facing each other can trigger a change in a magnetic flux density between the magnets (Vladimir Kashikhin: pages 14-15).
With respect to claim 5, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 1, wherein:
the magnets of the first magnet section are turnable around an axis being the direction of emission of the accelerated charged particles (for confining the accelerated charged particles in a different direction).
With respect to claim 6, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 1, wherein:
the neutron radiation source further includes a second magnet section (“Some accelerators have hundreds, or even thousands dipole and quadrupole magnets connected in series”), and 
the second magnet section includes magnets (a magnetic dipole or a magnetic quadrupole) facing each other in a direction orthogonal to a direction in which the magnets of the first magnet section face each other (Vladimir Kashikhin: pages 13-33).
With respect to claim 7, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 6, wherein 
the second magnet section is capable of changing a magnetic flux density between the magnets of the second magnet section facing each other (an electromagnet).
With respect to claim 8, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 1.  Since claim 8 fails to set forth an additional structural limitation, claim 8 is rejected with claim 1.
With respect to claim 10, Yamamoto et al. and Vladimir Kashikhin disclosed non-destructive inspection system of claim 1, wherein:
the neutron detector is capable of detecting neutrons that have penetrated the inspection object (Yamamoto et al.: column 5, lines 56-67).
With respect to claim 11, Yamamoto et al. and Vladimir Kashikhin disclosed the non-destructive inspection system of claim 1.  However, Yamamoto et al. and Vladimir Kashikhin did not disclose that the non-destructive inspection system further comprises: 
an analyzer configured to analyze an inside of the inspection object based on information on the neutrons detected by the neutron detector.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an analyzer configured to analyze an inside of the inspection object based on information on the neutrons detected by the neutron detector, since an operator would be motivated to reconstruct an image of an inside of the inspection object by processing information on the neutrons detected by the neutron detector.

With respect to claim 12, Yamamoto et al. disclosed a neutron radiation source that comprises: 
a linear accelerator (100) capable of emitting accelerated charged particles; and
a target section (20) capable of producing neutrons by being irradiated with the accelerated charged particles (column 5, line 56 - column 6, line 57).
However, Yamamoto et al. did not disclose that the neutron radiation source further comprises:
a first magnet section including magnets facing each other, the magnets being capable of deflecting the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator. 
Vladimir Kashikhin disclosed a linear accelerator that comprises:
a first magnet section (a magnetic dipole, a magnetic quadrupole, etc.) including magnets facing each other, the magnets being capable of deflecting accelerated charged particles (protons) in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator (page 10 and 13-33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first magnet section including magnets facing each other, the magnets being capable of deflecting the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator, since the accelerated charged particles must be confined and guided to a predetermined location and/or a target.

With respect to claim 13, Yamamoto et al. disclosed a neutron radiation method comprising: 
emitting accelerated charged particles through a linear accelerator (100); and
allowing a target section (20) to produce neutrons by being irradiated with the accelerated charged particles (column 5, line 56 - column 6, line 57).
However, Yamamoto et al. did not disclose that the neutron radiation method further comprises:
allowing a first magnet section, including magnets facing each other, to deflect the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator.
Vladimir Kashikhin disclosed a neutron radiation method that comprises:
allowing a first magnet section (a magnetic dipole, a magnetic quadrupole, etc.), including magnets facing each other, to deflect accelerated charged particles (protons) in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator (page 10 and 13-33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include allowing a first magnet section, including magnets facing each other, to deflect the accelerated charged particles in a direction substantially perpendicular to a direction of emission of the accelerated charged particles emitted from the linear accelerator, since the accelerated charged particles must be confined and guided to a predetermined location and/or a target.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park, Jr. et al. (U. S. Patent No. 11,024,437 B2) disclosed a neutron target for a boron neutron-capture therapy.
Bortfeld et al. (U. S. Patent No. 10,880,983 B2) disclosed a system and a method for a gantry-less particle therapy.
Ylimaki (U. S. Patent No. 10,714,225 B2) disclosed a scalable continuous-wave LINAC PET radio-isotope system.
Park, Jr. et al. (U. S. Patent No. 10,462,893 B2) disclosed a method and a system for a modification of a surface of a substrate for an ion beam target.
Otake et al. (U. S. Patent No. 10,241,061 B2) disclosed a non-destructive inspection device and a method.
Yamamoto et al. (U. S. Patent No. 10,098,218 B2) disclosed a transportable linear-accelerator system comprising a transportable neutron source.
Kariya (U. S. Patent No. 9,984,851 B2) disclosed an ion implanter, a magnetic-field measurement device, and an ion-implantation method.
Fujii et al. (U. S. Patent No. 9,695,507 B2) disclosed an automatic regenerating apparatus of a lithium target and an automatic regenerating method of a lithium target.
Bendahan (U. S. Patent No. 9,086,497 B2) disclosed a multi-view cargo scanner.
Treas (U. S. Patent No. 8,541,756 B1) disclosed systems and methods for generating X-rays and neutrons using a single linear accelerator.
Ho et al. (U. S. Patent No. 8,284,898 B2) disclosed an interleaving multi-energy X-ray energy operation of a standing-wave linear accelerator.
Balakin (U. S. Patent No. 8,129,699 B2) disclosed a multi-field charged-particle cancer therapy method and an apparatus coordinated with a respiration of a patient.
Balakin (U. S. Patent No. 7,939,809 B2) disclosed an extraction method of a charged-particle beam and a charged-particle cancer therapy system.
Renau et al. (U. S. Patent No. 7,402,816 B2) disclosed an injection of electrons in an ion implanter comprising magnets.
Lanza (U. S. Patent No. 5,930,314 A) disclosed coded-aperture imaging.
Powell et al. (U. S. Patent No. 5,870,447 A) disclosed a method and an apparatus for generating low-energy nuclear particles.
Walstrom (U. S. Patent No. 5,757,009 A) disclosed a charged-particle beam expander.
Bowman (U. S. Patent No. 5,160,696 A) disclosed an apparatus for a nuclear transmutation and a power production using an intense accelerator-generated thermal neutron flux.
Turcotte et al. (U. S. Patent No. 4,093,854 A) disclosed a well-logging sonde including a linear particle accelerator.
Vladimir Kashikhin, Linear Accelerator Magnets, U. S. Particle Accelerator School, 22 June 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884